Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Objections
Claim 13 is objected to because of the following informality: 
Re claim 13, line 1, “the apparatus” should read - - the base station - - .

Claim Rejections – 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to disclose sufficient structure for the claimed user equipment.
		
	

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.
	Claim 15 is non-statutory because a product is just instructions and therefore fails to fall within a statutory category under 101. 


	Allowable Subject Matter

Claims 1-12 are allowable. 
The following is an examiner's statement for reasons for allowance.
Claims 1 and 12 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest determining whether cell selection criterion has been fulfilled based on: a result of measurements; a parameter obtained from the received cell selection information; and a capability of the UE to support the use of the supplementary UL carrier in the cell; wherein the parameter is obtained from: first cell selection information when the UE supports the use of the supplementary UL carrier in the cell; and second cell selection information, different to the first cell selection information, when the UE does not support the use of the supplementary UL carrier in the cell.
Claim 11 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest transmitting cell selection information comprising first cell selection information when the UE supports the use of the supplementary UL carrier in the cell; and second cell selection information, different to the first cell selection information, when the UE does not support the use of the supplementary UL carrier in the cell.
It is noted that the prior art of record shows selecting a cell based on a signal quality  (Kim et al, US 10979967) and system for supporting supplementary/non- supplementary uplink carriers (Wang et al, US 20200162211). However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 11 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG S CHO/
Primary Examiner, Art Unit 2467